Opinion issued November 17, 2005













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00403-CR
____________

PATRICIA ANN DINNON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No.  11 
Harris County, Texas
Trial Court Cause No.  1257342



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this  appeal.  The trial court sentenced
appellant, Patricia Ann Dinnon, and signed a final judgment in this case on 
 
October 28, 2004.  Appellant’s counsel filed an untimely motion for new trial on
March 24, 2005.  A motion for new trial that is filed more than 30 days after
sentencing does not extend the time for filing the notice of appeal.  Mendez v. State,
914 S.W.2d 579, 580 (Tex. Crim. App. 1996).  The deadline for filing notice of
appeal was Monday, November 29, 2004, because the thirtieth day after sentencing
fell on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
               Appellant, Patricia Ann Dinnon, filed a pro se notice of appeal on January
21, 2005, 53 days after the deadline.  Appellant’s counsel filed a notice of appeal on
March 24, 2005, 168 days after the deadline.
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).